Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2009/0142650) in view of Mizoguchi (US 2012/0018238).
Regarding claim 5, Okada discloses a battery pack, comprising: 
a first battery group (3, see Fig. 13) in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other (see Fig. 13 where battery cells are stood on end and stacked on the wide surface of the battery cell); 
a second battery group (also 3, see Fig. 13) in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other (see Fig. 13 where battery cells are stood on end and stacked on the wide surface of the battery cell); and 
a case housing the first battery group and the second battery group (see paragraph 64 which discloses a case), wherein 
the battery can narrow side surfaces of the first battery group and the second battery group are disposed to face each other (see Fig. 13, for example), 
a first heat transfer member (6) is disposed between the first battery group and the second battery group, 
the first heat transfer member is closely adhered on the battery can narrow side surface of the first battery group and the battery can narrow side surface of the second battery group (Fig. 14 where the heat transfer member is in contact with the first battery group), 

the second battery group is interposed between the first heat transfer member (6) and a third heat transfer member (7, see Fig. 14), and 
the battery can narrow side surfaces of a storage battery of the first battery group and a storage battery of the second battery group are closely adhered on the bottom surface of the case (see Fig. 16 in which the first and second battery groups are on the surface of the bottom surface 80A of the case). 
Okada further discloses first and second battery groups (3) have an external terminal (5) which is connected to an electronic component (such as the battery) housed in the battery pack, disposed on an upper center side of the battery pack (see terminals 5 in Fig. 12 which are located on the top/center part of the battery pack).  
Okada teaches an embodiment where the battery cells are stacked in a horizontal direction leaving the narrow sides of each cell in contact with the bottom of the case.  Okada does not explicitly disclose an embodiment where the cells are stacked vertically such that a wide face of one of the batteries sits on the bottom of the case.  However, such a modification is just a rotation of the battery housing and would have been and obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification would be beneficial as it would allow the battery to be rotated into the orientation needed in a scenario where the height of the battery case is not restricted but the width is. 
In the alternative, Mizoguchi also discloses a battery pack (see abstract).
Mizoguchi teaches a battery laying in which some of the cells (4) are stacked on their narrow side (11r) and some of the cells are stacked on their wide face (11f).  Mizoguchi teaches the 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the orientation of the stack in Okada such that the cells are stacked vertically, as suggested by Mizoguchi, in order to achieve an acceptable fit of the battery in a confined space.
Regarding claim 7, Okada further discloses a thickness of the first heat transfer member is larger than thicknesses of the second heat transfer member and the third heat transfer member (see Fig. 14 where the thickness of 6 is larger than the thickness of 7). 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0026301) in view of Mizoguchi (US 2012/0018238) and Okada (US 2009/0142650).
Regarding claim 5, Lee discloses a battery pack, comprising: 
a first battery group (first stack of batteries pictured in Fig. 3) in which a plurality of storage batteries (11) having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other (see Fig. 3 where battery cells are stood on end and stacked on the wide surface of the battery cell); 
a second battery group (the other stack of batteries pictures in Fig. 3) in which a plurality of storage batteries having a battery can wide side surface, a battery can narrow side surface, and a battery can bottom surface linked to the battery can wide side surface and the battery can narrow side surface are laminated so that the battery can wide side surfaces face each other 
a case housing the first battery group and the second battery group (see Fig. 1 which illustrates a case around the battery groups), wherein 
the battery can narrow side surfaces of the first battery group and the second battery group are disposed to face each other (see Fig. 1, for example), 
a first heat transfer member (232’, see Fig. 3) is disposed between the first battery group and the second battery group, 
the first heat transfer member is closely adhered on the battery can narrow side surface of the first battery group and the battery can narrow side surface of the second battery group (Fig. 3 where a portion of the first heat transfer member is adjacent to the first and second battery group) 
the first battery group is interposed between the first heat transfer member (232’) and the second heat transfer member (24, see Fig. 3), 
the second battery group is interposed between the first heat transfer member (232’) and a third heat transfer member (24, see Fig. 3), and 
the battery can narrow side surfaces of a storage battery of the first battery group and a storage battery of the second battery group are closely adhered on the bottom surface of the case (see Fig. 1 in which the first and second battery groups are on the surface of the bottom surface of the case). 
Lee further discloses the presences of terminals located on each battery which are external to the batteries and connected to an electronic component (such as the batteries, see paragraphs 6 and 7).  Lee, however, does not explicitly disclose that terminal is located on an upper center side of the battery pack.

Okada teaches first and second battery groups (3) have an external terminal (5) which is connected to an electronic component (such as the battery) housed in the battery pack, disposed on an upper center side of the battery pack (see terminals 5 in Fig. 12 which are located on the top/center part of the battery pack).  Okada teaches such a configuration to achieve a connection between all battery cells in the battery pack.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to place the terminals of Lee in a similar position to Okada in order to provide a connection of all terminals to each other.  Furthermore, such a modification is nothing more than a simple rearrangement of parts to yield entirely predictable results.  These rearrangements can be made to rectify spatial requirements of the battery.
Lee teaches an embodiment where the battery cells are stacked in a horizontal direction leaving the narrow sides of each cell in contact with the bottom of the case.  Lee does not explicitly disclose an embodiment where the cells are stacked vertically such that a wide face of one of the batteries sits on the bottom of the case.  However, such a modification is just a rotation of the battery housing and would have been and obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification would be beneficial as it would allow the battery to be rotated into the orientation needed in a scenario where the height of the battery case is not restricted but the width is. 
In the alternative, Mizoguchi also discloses a battery pack (see abstract).
Mizoguchi teaches a battery laying in which some of the cells (4) are stacked on their narrow side (11r) and some of the cells are stacked on their wide face (11f).  Mizoguchi teaches the multiple orientations to achieve the best fit (see paragraph 27 which discusses changing to orientation of each stack in the limited space to achieve the best fit).

Regarding claim 6, Lee further discloses a thickness of the first heat transfer member is smaller than thicknesses of the second heat transfer member and the third heat transfer member (see Fig. 2 which illustrates that the thickness/width of the first heat transfer group W2/W3 is smaller than the thickness of the second and third heat transfer members (24). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725